Title: From Benjamin Franklin to Robert Niles, 3 November 1778
From: Franklin, Benjamin
To: Niles, Robert


Sir,
Passy, Nov. 3. 1778
I am sorry for your Misfortune. On showing this Line to Mr Bondfield, he will supply you with what may be necessary to forward your Return, in which I wish you better Luck, being, with Regard, & Goodwill, Sir, Your most obedient humble Servant
B Franklin
Capt. Niles
 
Addressed: A Monsieur / Monsieur le Capitaine Niles / Ameriquain / chez M. Bondfield / Negociant / à Bordeaux
